Title: William Duane to Thomas Jefferson, 16 July 1810
From: Duane, William
To: Jefferson, Thomas


          
            Dr and respected Sir,
            Phila 
                     July 16, 1810—
          
          A desire to be preserved in your remembrance has often led me to the verge of writing to you, but knowing with what anxiety you retired from political concerns and the disgust you must naturally have felt at the recollection of the baseness you have seen and the unworthiness which prevails too much in all kinds of affairs, I preferred rather to trust to the ordinary incidents of my situation to retain me in your mind than give you any trouble by direct letter. I need utter no expression of my affection and my attachment to you, it is not to flatter or to seek favor I ever approached you even in power; out of  
                  power, my attachment has not abated, because you have no favors to bestow; and it is with pain then I now intrude upon your retired life 
                  with the enclosed paper which is taken from a pamphlet published on the motion of Earl Grey by the house of Lords.
			 There is a letter now
			 in
			 this city from Cobbet referring to this correspondence which had made some matter for discourse, and which has led me to Seek the pamphlet. I presume it will be generally circulated here, as I understand it has
			 been already on the continent of Europe.
          What the impression will be on the feelings and interests of the Virtuous part of the nation, it is not difficult to conceive; but what the impression may be on the wicked, or rather the use which they make of it upon the weak, is not so easy to guess. I very much fear the effect of any man’s influence, who could be capable of such villainous disregard of your name and reputation and the sentiment I believe will be very general, whenever it comes before the public.
          For my self, the emotions which this letter has excited are not very easily described; if the same feelings operate upon all those who revere you for your virtues and services; what is to become of the administration, and what is of more importance the principles which elevated the administration to trust, and by which alone the country can remain free and happy
          I very much fear that the course of politics indicated by this letter and other Transactions of late date, will tend to involve our country in great calamities; which had your policy been faithfully pursued and maintained we could have been assured against with all the world at our Side. I cannot suffer myself to intrude more upon you, if I were satisfied that my writing to you would not interfere with your wishes to keep aloof from political vexations, I should certainly write you very largely on the Subject of public affairs, which I very much fear are now in an unhappy train.
          I do not wish to obtain any opinions or answers of any kind for any use, but the gratification of my own feelings towards you and to know that I am not forgotten by you. At a future day I shall take the liberty of assigning to you my motive for relinquishing the honorable Station in the army, which your confidence and kindness placed me in; I can say that as far as I had authority and command, no man of the same rank performed so much duty nor endeavored more to serve the public; this I think it fit to say to you, and I believe I have never forfeited my veracity with you. For your confidence and kindness to me be assured of my grateful remembrance, and as ever of the most ardent desire to render myself worthy of your continued Esteem
          
            Ever Dearest & respected Sir Your obed Sert
            Wm Duane
          
         